 


109 HR 6119 IH: Puget Sound Regional Shellfish Settlement Act of 2006
U.S. House of Representatives
2006-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 6119 
IN THE HOUSE OF REPRESENTATIVES 
 
September 20, 2006 
Mr. Dicks introduced the following bill; which was referred to the Committee on Resources 
 
A BILL 
To provide for the equitable settlement of claims of Indian tribes in the region of Puget Sound, Washington regarding treaty rights to take shellfish from lands in that region, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Puget Sound Regional Shellfish Settlement Act of 2006. 
2.Findings and purpose 
(a)FindingsCongress finds that— 
(1)the Tribes have established treaty rights to take shellfish from public and private tidelands in Washington State, including from some lands owned, leased, or otherwise subject to harvest by commercial shellfish Growers; 
(2)the district court that adjudicated the Tribes’ treaty rights to take shellfish found that the Growers are innocent purchasers who had no notice of the Tribes’ fishing right when they acquired their properties; 
(3)numerous unresolved issues remain outstanding regarding implementation of the Tribes’ treaty right to take shellfish from lands owned, leased, or otherwise subject to harvest by the Growers; 
(4)the Tribes, the Growers, the State of Washington, and the United States Department of the Interior have resolved by a Settlement Agreement many of the disputes between and among them regarding implementation of the Tribes’ treaty right to take shellfish from covered tidelands owned or leased by the Growers; 
(5)the Settlement Agreement does not provide for resolution of any claims to take shellfish from lands owned or leased by the Growers that potentially may be brought in the future by Other Tribes; 
(6)in the absence of congressional actions, the prospect of Other Tribes claims to take shellfish from lands owned or leased by the Growers could be pursued through the courts, a process which in all likelihood could consume many years and thereby promote uncertainty in the State of Washington and the Growers and to the ultimate detriment of both the Tribes and Other Tribes and their members; 
(7)in order to avoid this uncertainty, it is the intent of Congress that Other Tribes have the option of resolving their claims, if any, to a treaty right to take shellfish from covered tidelands owned or leased by the Growers; and 
(8)this Act represents a good faith effort on the part of Congress to extend to Other Tribes the same fair and just option of resolving their claims to take shellfish from covered tidelands owned or leased by the Growers that the Tribes have agreed to in the Settlement Agreement. 
(b)PurposeThe purposes of this Act are— 
(1)to approve, ratify, and confirm the Settlement Agreement entered into by and among the Tribes, commercial shellfish growers, the State of Washington and the United States on _____, 2006; 
(2)to provide Other Tribes with a fair and just resolution of any claims to take shellfish from covered tidelands, as that term is defined in the Settlement Agreement, that potentially could be brought in the future by Other Tribes; and 
(3)to authorize the Secretary to implement the terms and conditions of the Settlement Agreement and this Act. 
3.DefinitionsIn this Act: 
(1)FundThe term Fund means the Puget Sound Shellfish Settlement Trust Fund Account established by this Act. 
(2)GrowersThe term Growers means Taylor United, Inc.; Olympia Oyster Company; G.R. Clam & Oyster Farm; Cedric E. Lindsay; Minterbrook Oyster Company; Charles and Willa Murray; Skookum Bay Oyster Company; J & G Gunstone Clams, Inc.; and all persons who qualify as growers in accordance with and pursuant to the Settlement Agreement. 
(3)Other tribesThe term Other Tribes means any federally recognized Indian nation or tribe other than the Tribes defined by this section that, within 20 years after the deposit of funds in the Special Holding Account, establishes a legally enforceable treaty right to take shellfish from covered tidelands described in the Settlement Agreement, owned, leased or otherwise subject to harvest by those persons or entities that qualify as Growers. 
(4)SecretaryThe term Secretary means the Secretary of the Interior. 
(5)Settlement agreementThe term Settlement Agreement means the Settlement Agreement entered into by and between the Tribes, commercial shellfish Growers, the State of Washington and the United States, signed on _________, 2006, to resolve certain disputes between and among them regarding implementation of the Tribes’ treaty right to take shellfish from certain covered tidelands owned, leased or otherwise subject to harvest by the Growers. 
(6)TribesThe term Tribes means the following federally recognized Tribes that executed the Settlement Agreement: Tulalip, Stillaguamish, Sauk Suiattle, Puyallup, Squaxin Island, Makah, Muckleshoot, Upper Skagit, Nooksack, Nisqually, Skokomish, Port Gamble S’Klallam, Lower Elwha Klallam, Jamestown S’Klallam, and Suquamish Tribes, the Lummi Nation, and the Swinomish Indian Tribal Community. 
(7)Special holding accountThe term Special Holding Account means the Puget Sound Shellfish Settlement Special Holding Account established by this Act. 
4.Approval of settlement agreement 
(a)In generalThe Settlement Agreement is hereby approved, ratified, and confirmed, and section 6 of the Settlement Agreement, Release of Claims, is specifically adopted and incorporated into this Act as if fully set forth herein. 
(b)Authorization for implementationThe Secretary is hereby authorized to implement the terms and conditions of the Settlement Agreement in accordance with the Settlement Agreement and this Act. 
5.Authorization of appropriationsThere is authorized to be appropriated the sum of $23,500,000 to carry out this Act as follows: 
(1)$2,000,000 for fiscal year 2007. 
(2)$5,000,000 for each of fiscal years 2008 through 2010. 
(3)$6,500,000 for fiscal year 2011. 
6.Fund, special holding account, and conditions 
(a)Puget Sound Regional Shellfish Settlement Trust Fund 
(1)There is hereby established in the Treasury of the United States an account to be designated as the Puget Sound Regional Shellfish Settlement Trust Fund. The Secretary shall deposit funds in the amount of $22,000,000 at such time as appropriated pursuant to section 5 into the Fund. 
(2)The Fund shall be maintained and invested by the Secretary of the Interior pursuant to the Act of June 24, 1938 as amended (25 U.S.C. 162a) until such time that all monies are transferred from the Fund. 
(3)The Secretary shall transfer monies held in the Fund to each Tribe of the Tribes in the amounts and manner specified by and in accordance with the payment agreement established pursuant to the Settlement Agreement and this Act. 
(b)Puget Sound Regional Shellfish Settlement Special Holding Account 
(1)There is hereby established in the Treasury of the United States a fund to be designated as the Puget Sound Regional Shellfish Settlement Special Holding Account. The Secretary shall deposit funds in the amount of $1,500,000 into the Special Holding Account in fiscal year 2011 at such time as appropriated pursuant to section 5. 
(2)The Special Holding Account shall be maintained and invested by the Secretary of the Interior pursuant to the Act of June 24, 1938 as amended (25 U.S.C. 162a) until such time that all monies are transferred from the Special Holding Account. 
(3)If a court of competent jurisdiction renders a final decision declaring that any of the Other Tribes has an established treaty right to take or harvest shellfish in covered tidelands, as that term is defined in the Settlement Agreement, and such tribe opts to accept a share of the Special Holding Account, rather than litigate this claim against the Growers, the Secretary shall transfer the appropriate share of the monies held in the Special Holding Account to each such tribe of the Other Tribes in the amounts appropriate to compensate the Other Tribes in the same manner and for the same purposes as the Tribes who are signatory to the Settlement Agreement. Such a transfer to a tribe shall constitute full and complete satisfaction of that tribe’s claims to shellfish on the covered tidelands. 
(4)The Secretary may retain such amounts of the Special Holding Account as necessary to provide for additional tribes that may judicially establish their rights to take shellfish in the covered tidelands within the term of that Account, provided that the Secretary pays the remaining balance to the Other Tribes prior to the expiration of the term of the Special Holding Account. 
(5)The Tribes shall have no interest, possessory or otherwise, in the Special Holding Account. 
(6)Twenty years after the deposit of funds into the Special Holding Account, the Secretary shall close the Account and transfer the balance of any funds held in the Special Holding Account at that time to the Treasury. However, the Secretary may continue to maintain the Special Holding Account in order to resolve the claim of an Other Tribe that has notified the Secretary in writing within the 20-year term of that Tribe’s interest in resolving its claim in the manner provided for in this Act. 
(7)It is the intent of Congress that the Other Tribes, if any, shall have the option of agreeing to similar rights and responsibilities as the Tribes that are signatories to the Settlement Agreement, if they opt not to litigate against the Growers. 
(c)Annual reportEach tribe of the Tribes, or any of the Other Tribes accepting a settlement of its claims to shellfish on covered lands pursuant to (b)(3), shall submit to the Secretary an annual report that describes all expenditures made with monies withdrawn from the Fund or Special Holding Account during the year covered by the report. 
(d)Judicial and administrative actionThe Secretary may take judicial or administrative action to ensure that any monies withdrawn from the Fund or Special Holding Account are used in accordance with the purposes described in the Settlement Agreement and this Act. 
(e)Clarification of trust responsibilityBeginning on the date that monies are transferred to a tribe of the Tribes or a tribe of the Other Tribes pursuant to this Act, any trust responsibility or liability of the United States with respect to the expenditure or investment of the monies withdrawn shall cease. 
7.State of Washington paymentThe Secretary shall not be accountable for nor incur any liability for the collection, deposit, management or nonpayment of the State of Washington payment of $11,000,000 to the Tribes pursuant to the Settlement Agreement. 
8.Release of other tribes claims 
(a)Right to bring actionsAs of the date of enactment of this Act, all right of any Other Tribes to bring an action to enforce or exercise its treaty rights to take shellfish from public and private tidelands in Washington State, including from some lands owned, leased, or otherwise subject to harvest by any and all Growers shall be determined in accordance with the decisions of the Courts of the United States in United States v. Washington, Civ. No. 9213 (Western District of Washington). 
(b)Certain rights governed by this ActIf a tribe falling within the category Other Tribes opts to resolve its claims to take shellfish from covered tidelands owned or leased by the Growers pursuant to section 6(b)(3) of this Act, that tribe’s rights shall be governed by this Act, as well as by the decisions of the Courts in United States v. Washington, Civ. No. 9213. 
(c)No breach of trustNotwithstanding whether the United States has a duty to initiate such an action, the failure or declination by the United States to initiate any action to enforce any Other Tribe(s) treaty rights to take shellfish from public and private tidelands in Washington State, including from covered tidelands owned, leased, or otherwise subject to harvest by any and all Growers shall not constitute a breach of trust by the United States or be compensable to Other Tribes. 
9.Cause of actionIf any payment by the United States is not paid in the amount or manner specified by this Act, or is not paid within 6 months after the date specified by the Settlement Agreement, such failure shall give rise to a cause of action by the Tribes either individually or collectively against the United States for money damages for the amount authorized but not paid to the Tribes, and the Tribes, either individually or collectively, are authorized to bring an action against the United States in the United States Court of Federal Claims for such funds plus interest. 
 
